Citation Nr: 0602368	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to waiver of the recovery of an overpayment due 
to removal of additional compensation for veteran's dependent 
spouse, to include whether the debt was properly created.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1980 to November 
1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which retroactively reduced the veteran's 
disability compensation benefits due to a change in 
dependency status, thereby creating an overpayment.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.

REMAND

Reasons for Remand:  To provide the veteran with proper 
notification of her indebtedness and her right to request a 
waiver of her overpayment and to allow the RO the initial 
consideration of the veteran's entitlement to a waiver of the 
overpayment. 

In March 2000, the veteran submitted a copy of a divorce 
decree, which indicated that she had divorced her husband on 
February 23, 2000.  The RO did not take any action at that 
time, and the veteran's benefits continued to include 
additional compensation for a dependent spouse.  She was 
later sent a letter in July 2002 notifying her that an 
overpayment had been created for the period between March 1, 
2000 and August 1, 2002.  However, the claims file does not 
contain a copy of notification from the VA Debt Management 
Center (DMC) informing the veteran of the amount of 
indebtedness.  Therefore, the RO should request that DMC 
notify the veteran of the amount of the overpayment as well 
as of her right to request a waiver of recovery of this 
overpayment.  A copy of the DMC letter should be obtained and 
associated with the claims file.

In addition, the veteran submitted a statement in September 
2002 in which she requested waiver of the debt.  A review of 
the record reflects that the RO has not considered the matter 
of the veteran's entitlement to a waiver of the recovery of 
the overpayment at issue in this case.  Rather, the RO simply 
stated in the January 2003 Statement of the Case that the 
requested waiver could not be considered because the 
overpayment had already been recovered.  However, the Board 
notes that any portion of an indebtedness resulting from 
participation in benefits programs administered by the 
Department of Veterans Affairs which has been recovered by 
the United States Government from the debtor may be 
considered for waiver, provided the debtor requests waiver in 
accordance with the time limits of 38 C.F.R. § 1.963(b).  If 
collection of the indebtedness is waived as to the debtor, 
such portions of the indebtedness previously collected by the 
Department of Veterans Affairs will be refunded. 38 C.F.R. § 
1.967(a).

The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, VA must resolve both matters.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  The question of whether the 
overpayment at issue was properly created is inextricably 
intertwined with the issue of the veteran's entitlement to a 
waiver of recovery of such overpayment.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined, however, does 
not establish that the Board has jurisdiction of the issue, 
only that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Thus, this appeal must be remanded, in part, 
so that the RO may adjudicate the additional matter of the 
veteran's entitlement to a waiver of the overpayment at issue 
in this case.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2005).

When a veteran challenges both the validity of a debt and 
seeks waiver of the debt, the RO must first fully review the 
debt's validity.  If the RO believes the debt to be valid, it 
should then prepare a written decision fully justifying the 
validity of the debt.  Thereafter, the veteran's request for 
waiver should be referred to the RO's Committee on Waivers 
and Compromises.  If entitlement to a waiver of recovery of 
the overpayment is denied, then the veteran must be informed 
of his or her right to appeal both decisions to the Board.  
See VAOPGCPREC 6-98; see also 38 C.F.R. § 1.911(c) (2005); 
Narron v. West, 13 Vet. App. 223 (1999); Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The Board additionally notes that prior to the RO's 
adjudication of the veteran's entitlement to a waiver of the 
overpayment amount at issue in this case, the RO needs to 
have the veteran's current financial information. Thus, the 
veteran should also be asked to provide a VA Form 20-5655, 
Financial Status Report, which reflects her current financial 
situation.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
the Board's concludes that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following actions:

1. The RO should ensure that the VA Debt 
Management Center (DMC) has sent a 
letter to the veteran notifying her of 
the amount of the overpayment incurred 
and her right to request a waiver.  The 
RO should obtain and associate with the 
claims file copies of all outstanding 
records related to the matter on appeal 
as held by the DMC, to include a copy of 
any notice letter to the veteran 
concerning the amount of any overpayment 
incurred and her right to request a 
waiver.  If such a letter of 
notification of indebtedness is not 
available, then a certification from the 
DMC indicating the date of the demand 
letter, which contained the veteran's 
notice of appellate rights, as well as 
when and where it was sent and whether 
it was returned as undeliverable, should 
be obtained and associated with the 
claims file.

2. After the above-requested action is 
complete, the RO should set forth in the 
record a paid and due audit of the 
additional compensation for the 
veteran's dependent for the identified 
period of the overpayment now at issue 
on appeal.  This audit should reflect 
all amounts actually paid to the 
veteran, as well as the amounts properly 
due or deducted from those amounts for 
the time period at issue.  In addition, 
this audit should include the exact 
amount of the overpayment that has 
already been repaid by the veteran.

3. After the above actions are 
completed, the RO should prepare and 
release a supplemental statement of the 
case as to the matter of whether the 
debt at issue on appeal was properly 
created, i.e., valid.  The veteran and 
her representative should be allowed the 
requisite period of time for a response 
to this document.

4. After all action requested above is 
completed, the RO should request that 
the veteran complete and return a 
current VA Form 20- 5655, Financial 
Status Report.

5. After the actions requested in 
paragraphs one through four above are 
complete, and if the validity of the 
debt is upheld, then the case should be 
referred to the RO's Committee on 
Waivers and Compromises (Committee) to 
review the record and consider the 
veteran's request for waiver.  A formal 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, 
should be prepared and released to the 
veteran and her representative, if any, 
along with appropriate notice as to the 
veteran's right to appeal this 
decision.

6. After all development and action 
requested in paragraphs 1 through 5 is 
complete, if the RO cannot grant the 
benefit sought on appeal in its 
entirety, then it should return the 
record to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified. 



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

